DETAILED ACTION
	This is in response to the application filed on June 4, 2020 where Claims 1 – 12, of which Claim 1 is in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2020 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
1.	Regarding Claim 1, is rejected as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   It is unclear from the Applicant’s disclosure as to how one of ordinary skill in the art is to enable each of the nodes in the network to synchronize the artificial neural network (“ANN”) at each node using input parameters as claimed.  The Applicant’s specification indicates that each client node receives a different Client ID from the server that is used to synchronize the ANN [See PGPub. 2020/0304292 (hereinafter “Mochalov”); Para. 0039, 0045-49].  In other words, portions of the input parameters for each of the client nodes within the network are different (i.e., Client ID), and it is unknown how each of the nodes can be synchronized (e.g., outputs of the ANNs are the same) when there are different input values placed in each ANN.
	The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 ("‘The scope of enablement . . . is that which is disclosed in the specification plus the scope of what would be known to one of ordinary skill in the art without undue experimentation.’" (quoting Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1196 (Fed. Cir. 1999))). For example, in Sitrick v. Dreamworks, LLC, 516 F.3d 993 (Fed. Cir. 2008), the claims at issue were directed to "integrating" or "substituting" a user’s audio signal or visual image into a pre-existing video game or movie. Id. at 995-97. While the claims covered both video games and movies, the specification only taught the skilled artisan how to substitute and integrate user images into video games. Id. at 1000. The Federal Circuit held that the specification "did not enable the Id.  See MPEP 2161.01 and 2164.06(c).
2.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
3.	Regarding Claim 1, is rejected as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   It is unclear from the Applicant’s disclosure as to how one of ordinary skill in the art is to enable each of the nodes in the network to “synchroniz[e] encryption keys, encryption algorithms and encryption obfuscation at each node of the network.”  Applicant’s specification indicates that each client node receives a different Client ID from the server that is used to synchronize the ANN [See Mochalov; Para. 0039, 0045-49].  Additionally, Mochalov indicates that the sender and receiver nodes are not synchronized with each other [Para. 0037].  In other words, portions of the input parameters for each of the client nodes within the network are different (i.e., Client ID), and it is unknown how each of the nodes can synchronize encryption keys, encryption algorithms and encryption obfuscation (e.g., outputs of the ANN are the same) when there are different input values placed in each ANN.
4.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for initializing/synchronizing between a server and one client node, does not reasonably provide enablement for initializing/synchronizing between a server node, client node, and at least one other node as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to create or establish the invention commensurate in scope with these claims.
The claim recites the “sending a set of input parameters from the at least one network server node to the client computer device of the first node and at least one other node.”  However, the Applicant’s specification discloses that the input parameters are sent only from the server to the client node with which the data is exchanged [See Mochalov; Para. 0043-45].  Additionally, it is indicated that each client is provided with a unique 256-512 bit key, X.509 certificate, or both, which further indicate that the input parameters are unique to each client node.
6.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
7.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for create a set of output parameters using an artificial neural network and blockchain data, does not reasonably provide enablement for “creating a set of output parameters using an artificial neural network, blockchain data and encryption keys” as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly create or establish the invention commensurate in scope with these claims.
	The Applicant’s specification discloses that the output parameters comprise of encryption keys that are used to protect data [See Mochalov; Para. 0047-51].  Nothing within the specification states that the created encryption keys are then used in creating a set of output parameters as claimed.  The encryption keys are described as being a part of the set of output parameters, not inputs to an additional set of output parameters that are then utilized to select encryption algorithms and encryption obfuscation.
8.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
9.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites the “sending a set of input parameters from the at least one network server node to the client computer device of the first node and at least one other node,” “creating encryption keys using an artificial neural network and input parameters at each node of the network,” and “synchronizing encryption keys, encryption algorithms and encryption obfuscation at teach node of the network.”  As stated above, the Applicant’s specification discloses that the input parameters are sent only from the server to the client node with which the data is exchanged [See Mochalov; 
10.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Regarding Claim 1, the claim recites various steps of “creating encryption keys,” “creating asset of output parameters,” “selecting an encryption algorithm,” and “selecting a type of encryption” that implement “an artificial neural network.”  However, it is unclear if the various steps refer to the same, synchronized artificial neural network or different artificial neural networks.  As currently presented, each of the above steps can be interpreted to use a different artificial neural network.  The Office will interpret each of the steps as being performed by the same, synchronized artificial neural network.
12.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
Claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Office will interpret the limitation “re-encrypting with other parameters such as encryption algorithm, another encryption key, encryption obfuscation at the server” to require one or more encryption parameters, regardless if it is listed within the claim.
14.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
15.	Regarding Claim 1, the claim recites “synchronizing the artificial neural network at each node using input parameters.”  However, it is unclear if the above step refers to the “set of input parameters” recited in the previous step or different input parameters.  The Office will interpret them as the same input parameters.
16.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
17.	Regarding Claim 1, the claim recites “re-encrypting with other parameters such as encryption algorithm, another encryption key, encryption obfuscation at the server.”  However, it is unclear if the above step refers to the same selected encryption algorithm and selected encryption obfuscation used to encrypt data transmitted from the first client computer device to the ate least one network server.  The Office will interpret them as capable of being different or the same parameters.
18.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
Claim 1, the claim recites “re-encrypting with other parameters such as encryption algorithm, another encryption key, encryption obfuscation at the server.”  However, it is unclear what is being re-encrypted, such as the received data or new data that may or may not include the received data.  The Office will interpret the claim as re-encryption of at least a portion of the received data.
20.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
21.	Regarding Claim 1, the claim recites “transmitting re-encrypted data to a final receiver node.”  However, it is unclear if “a final receiver node” is part of the network, comprises a copy if the ANN, or has synchronized with the other ANNs in the network.  The Office will interpret the final receiver node as any node within or external to the network.
22.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
23.	Regarding Claim 1, the claim recites “transmitting an updated blockchain from the at least one server to the first node and each other node of the network.”  However, it is unclear if “an updated blockchain” is related to the blockchain that had a new block computed for it in the previous step or another, distinct blockchain.  The last limitation of the claim also recites “an updated blockchain,” which can be interpreted as another updated blockchain.  The Office will interpret the blockchains as being the same.
24.	Regarding Claims 2 – 12, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
Claim 2, the claim recites “wherein a network is the Internet or a local network.”  However, it is unclear if “a network” is the same or another network recited in the preamble.  The Office will interpret the networks as being the same.
26.	Regarding Claims 3 and 4, the claims recite “wherein one of the at least two sets of input parameters.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a set of input parameters.”
27.	Regarding Claims 5, 8, and 11, the claims recite “encryption keys” or “an encryption key.”  However, it is unclear if “an encryption key” or “encryption keys” are at least a part of the same synchronized encryption keys established in Claim 1.
28.	Regarding Claims 6 and 7, the claims recite “an encryption algorithm.”  However, it is unclear if “an encryption algorithm” is at least a part of the same synchronized encryption algorithms established in Claim 1.
29.	Regarding Claim 7, the phrase "and others" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and others"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
30.	Regarding Claim 9, the claim recites “wherein data transmission is in the form of centralized star-type data transmission.”  However, it is unclear if “data transmission” is related to any type of communication recited in Claim 1.
31.	Regarding Claims 10 – 12, the claims recite “a blockchain.”  However, it is unclear if “a blockchain” is at least is the same or another blockchain recited in Claim 1.  The Office will interpret the blockchain as being the same established in Claim 1.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2017/0063541 (hereinafter “Cheng”), in view of PGPub. 2020/0218940 (hereinafter “Anglin”).
Due to the nature of the numerous 112(a) rejections, both for enablement and written description, regarding the claim limitations, the limitations are interpreted as indicated above or "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].
32.	Regarding Claim 1, Cheng discloses of implemented method of encryption and decryption of data over a network comprising network nodes wherein artificial neural network is used [Abstract; Fig. 2A, 2B, 7, and 9] characterized in that the method comprises:
 storing copies of artificial neural network at least on a client computer device of a
first node, client computer device of at least one other node and on at least one network server node of the network [Figs. 2A, 2B, and 9; Para. 0029, 0032-34, 0057, 0094-95; cryptography utilizes Clipped Hopfield Neural Network (CHNN)];

synchronizing the artificial neural network at each node using input parameters [Fig. 2A, 2B, 7, and 8; Para. 0049, 0064, 0089-93];
creating encryption keys using an artificial neural network and input parameters at each node of the network [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
creating a set of output parameters using an artificial neural network, 
selecting an encryption algorithm using an artificial neural network and output
parameters [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
selecting a type of encryption obfuscation using an artificial neural network and output parameters [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
synchronizing encryption keys, encryption algorithms and encryption obfuscation at each node of the network [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93; stage 3];
encrypting data using encryption keys, selected encryption algorithm, and selected encryption obfuscation [Fig. 2A, 2B, 7, and 8; Para. 0064-65, 0089-93];
transmitting encrypted data from the first client computer device to the at least one network server [Fig. 2A, 2B, 7, 8, and 9; Para. 0064-65, 0089-95];
decrypting the data using encryption keys, selected encryption algorithm, and
selected encryption obfuscation at the server [Fig. 2A, 2B, 7, 8, and 9; Para. 0064-65, 0089-95];






Cheng further discloses that each communication session can initiate the synchronization of the neural network and input parameters between a sending and receiving device [Para. 0043].  Cheng, however, does not specifically disclose or suggest of a blockcahin or the steps of re-encrypting with other parameters such as encryption algorithm, another encryption key, encryption obfuscation at the server, transmitting re-encrypted data to a final receiver node, computing a new block of a blockchain at the at least one server node of the network, transmitting an updated blockchain from the at least one server node to the first node and each other node of the network, and retraining the artificial neural network at each node of the of the network using an updated blockchain.
Anglin discloses a system and method for generating a machine learning model based on training data using blockchain infrastructure in a distributed machine learning system, where changes to the machine learning model, training data, or testing data made by at least one of the two or more entities are tracked and posted to a ledger of 
It would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate the teachings of Anglin with Cheng since both systems implement machine learning models, such as an artificial neural network, to process data.  The combination would enable the Cheng system to maintain access to established neural network models that are used to generate encryption keys through a blockchain infrastructure.  The combination would improve the security of initializing various nodes with the appropriate neural network to only authorized nodes (obvious to one skilled in the art).
Claim 2, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Cheng further discloses that a network is the Internet or a local network [Para. 0022, 0095].
34.	Regarding Claim 3, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Cheng further discloses that one of the at least two sets of input parameters is randomly generated [Para. 0050, 0053; randomly generated public keys that are exchanged between the communicating parties].
35.	Regarding Claim 4, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Cheng further discloses that one of the at least two sets of input parameters is a unique 256-512 bit key, X509 certificate, or both [].
36.	Regarding Claim 5, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Cheng further discloses encryption keys are created on the first node and at least one other node simultaneously [Fig. 2B; Para. 0064].
37.	Regarding Claim 6, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Cheng further discloses that an encryption algorithm is a symmetric encryption algorithm [Fig. 2B; Para. 0064].
38.	Regarding Claim 7, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Cheng further discloses that an encryption algorithm is selected from AES 256, 3DES, ChaCha, Salsa20, Blowfish, Twofish, DES, Kuznechik and others [Fig. 2B; Para. 0064].
39.	Regarding Claim 8, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Cheng further discloses that an encryption key is not transmitted over the network [Para. 0043].
Claim 9, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Cheng further discloses that data transmission is in the form of centralized star-type data transmission [Fig. 9; Para. 0094-95; scenario where multiple clients communicate with the same server].
41.	Regarding Claim 10, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Anglin further discloses that the artificial neural network is trained on a blockchain [Fig. 6; Para. 0074].
42.	Regarding Claim 11, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Anglin further discloses that an encryption key is not stored on a blockchain [Fig. 3; Para. 0062-67].
43.	Regarding Claim 12, Cheng, in view of Anglin, discloses all the limitations of Claim 1 above.  Anglin further discloses that no artificial neural network elements are stored on a blockchain [Fig. 3; Para. 0062-67].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
PGPub. 2020/0099508 – system and method for encrypting data utilizing a neural network;
PGPub. 2020/0028824 – system and method for securing data transmission utilizing a long short term memory neural network;
PGPub. 2020/0412532 – system and method for encryption and decryption based on continuous-variable quantum neural network;

U.S. Patent 9,946,970 – system and method of utilizing neural networks to encrypt and decrypt data.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim